DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated November 16, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrases “a liner covering the panel-side adhesive component” and “coupling the panels to a substrate with the adhesive tape in a side-by-side arrangement to cover the substrate, the substrate-side adhesive component being adhered to the substrate, the panel-side adhesive component being adhered to the rear surface of the panels, and the release component being located between the substrate-side adhesive component and the panel-side adhesive component” in claim 1 are unclear, which renders the claim vague and indefinite. It is unclear from the claim language how the liner can be protecting the panel-side adhesive when the adhesive being adhered to panels.

Claims 2 – 7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bries et al. (USPGPub 2002/0009568 A1).

Bries et al. disclose a method of covering a surface (Figures; Abstract), the method comprising: a) providing a plurality of panels (Paragraph 0005; Figure 2, wherein pictures in frames are a type of panel), each of the panels comprising a rear surface (Paragraph 0044; Figures 5 – 8, #50 and 52); b) providing an adhesive tape comprising a substrate-side adhesive component (Figure 3, #24), a panel- side adhesive component (Figure 3, #32), a liner covering the panel-side adhesive component (Figure 3, #20), and a release component (Figure 3, #16); and c) coupling the panels to a substrate with the adhesive tape in a side-by-side arrangement to cover the substrate (Figure 2, wherein pictures frames may be arranged in a side by side arrangement), the substrate-side adhesive component being adhered to the substrate (Figure 5, #132 and 52), the panel-side adhesive component being adhered to the rear surface of the panels (Figure 5, #50 and 124), and the release component being located between the substrate-side adhesive component and the panel-side adhesive component (Figure 5, #116) as in claim 1. With respect to claim 2, the panels are detachably coupled to the substrate by the adhesive tape (Figures 5 and 6; Paragraphs 0028 – 0043). Regarding claim 3, the adhesive tape is configured so that upon detaching one of the panels from the substrate, the adhesive tape separates at an interface between the substrate-side adhesive component and the release component or at an interface between the panel- side adhesive component and the release component (Figures 5 and 6; Paragraphs 0034 - 0037). For claim 4, at least one of the panel-side adhesive component or the substrate-side adhesive component comprises a removable adhesive layer (Paragraph 0039). In claim 5, the substrate-side adhesive component is configured to be removed from the substrate without damaging the substrate (Paragraphs 0010, 0036 and 0037). With regard to claim 6, the panel-side adhesive component and the release component form a laminate structure or a portion of a laminate structure before the panel-side adhesive component is adhered to the rear surface of the panels, wherein the panel-side adhesive component comprises a first surface facing the release component and a second surface opposite the first surface, and wherein the liner covers the second surface of the panel-side adhesive component (Figure 3, #14, 20, 40). Regarding claim 7, the panel-side adhesive component is configured to be removed from the panel without damaging the panel (Paragraphs 0010, 0036 and 0037). Bries et al. further disclose a method of covering a surface (Figures; Abstract), the method comprising: a) providing a plurality of panels (Paragraph 0005; Figure 2, wherein pictures in frames are a type of panel), each of the panels comprising a rear surface having a panel-side adhesive component coupled thereto (Paragraph 0044; Figures 5 – 8, #50 and 52); b) coupling a substrate-side adhesive component to a substrate (Figure 5, #132 and 52); and c) coupling the panels to the substrate with the panel-side and substrate-side adhesive components (Figure 5, #124 and 132), the panels being placed in a side-by-side arrangement to cover the substrate (Figure 2, wherein pictures frames may be arranged in a side by side arrangement), wherein prior to coupling the panels to the substrate, a release component is coupled to an outer surface of the substrate-side adhesive component (Figure 3, #16); and wherein subsequent to coupling the panels to the substrate, the release component is located between the panel-side and substrate-side adhesive components (Figure 3, #12, 14 and 6) as in claim 8. With respect to claim 9, the panels are detachably coupled to the substrate by the adhesive tape (Paragraphs 0010, 0036 and 0037). Regarding claim 10, the adhesive tape is configured so that upon detaching one of the panels from the substrate, the adhesive tape separates at an interface between the substrate-side adhesive component and the release component or at an interface between the panel-side adhesive component and the release component (Figures 5 and 6; Paragraphs 0034 - 0037). For claim 11, the substrate-side adhesive component comprises a removable adhesive layer (Paragraphs 0010, 0036 and 0037). In claim 12, the substrate-side adhesive component is configured to be removed from the substrate without damaging the substrate (Paragraphs 0010, 0036 and 0037). With regard to claim 13, the panel-side adhesive component comprises a removable adhesive layer (Paragraphs 0010, 0036 and 0037). For claim 14, the panel-side adhesive component is configured to be removed from the panel without damaging the panel (Paragraphs 0010, 0036 and 0037). Bries et al. also disclose a method of covering a surface(Figures; Abstract), the method comprising: a) providing a panel comprising a rear surface having an adhesive tape thereon (Figure 2), the adhesive tape comprising a panel-side adhesive component (Figure 3, #14), a substrate-side adhesive component (Figure 3, #12), and a release component located between the panel-side adhesive component and the substrate- side adhesive component (Figure 3, #16); and b) coupling the rear surface of the panel to a substrate comprising a surface (Figure 5, #52 and 114), wherein the substrate-side adhesive component is adhered to the substrate surface and the panel-side adhesive component is adhered to the rear surface of the panel (Figure 5, #50, 52, 112, 114); wherein the panel-side adhesive component comprises a removable adhesive layer (Paragraphs 0010, 0036 and 0037); and wherein the panel-side adhesive component is configured to be removed from the panel without damaging the panel (Paragraphs 0010, 0036 and 0037) as in claim 15. With respect to claim 16, the panels are detachably coupled to the substrate by the adhesive tape (Paragraphs 0010, 0036 and 0037). Regarding claim 17, the adhesive tape is configured so that upon detaching one of the panels from the substrate surface, the adhesive tape separates at an interface between the substrate-side adhesive component and the release component or at an interface between the panel-side adhesive component and the release component (Figures 5 and 6; Paragraphs 0034 - 0037). For claim 18, the substrate-side adhesive component comprises a removable adhesive layer (Paragraphs 0010, 0036 and 0037). In claim 19, the substrate-side adhesive component is configured to be removed from the substrate without damaging the substrate (Paragraphs 0010, 0036 and 0037). With regard to claim 20, the adhesive tape is an integral laminate structure such that the substrate-side adhesive component, the panel-side adhesive component, and the release component are attached as a single unit prior to use of the adhesive tape (Figure 3).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that Goodwin does not anticipate the newly amended claims, please see the newly presented rejection in view of Bries et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/            Primary Examiner, Art Unit 1788                                                                                                                                                                                            	December 7, 2022